PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,258,402
Issue Date: 22 Feb 2022
Application No. 16/093,690
Filing or 371(c) Date: 15 Oct 2018
Attorney Docket No. 37534-20 PN96171GREE



:
:
:
:	DECISION ON PETITION
:
:


This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed April 22, 2022, requesting that the Office adjust the Patent Term Adjustment from 101 days to 172 days.  

The Office acknowledges the submission of the $210.00 fee set forth in 37 C.F.R. § 1.18(e).  No additional fees are required.  Patentee has indicated on the second page of this petition that this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On February 22, 2022, the Office determined that applicant was entitled to 101 days of Patent Term Adjustment.  

On April 22, 2022, Patentee filed a request for redetermination of patent term adjustment requesting a Patent Term Adjustment of 172 days, pursuant to 37 C.F.R. § 1.705(b). 

Decision

Upon review, the USPTO finds that Patentee is entitled to 171 days of Patent Term Adjustment.  

One period of reduction is in dispute.

“A” Delay

The Patentee and the Office agree there are 255 days of “A” delay under 35 U.S.C. 
§ 154(b)(1)(A).


 “B” Delay 

The Patentee and Office agree there are zero days of “B” delay.  

“C” Delay

The Patentee and Office agree there are zero days of “C” delay.  

Overlap

The Patentee and Office agree there are zero days of overlap.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

One period of reduction in dispute.

The Office assessed a 154-day reduction under the pre-Supernus version of 37 C.F.R. 
§ 1.704(c)(3).  However, since this application contains a notice of allowance that was mailed on or after July 16, 2020, the post-Supernus version of 37 C.F.R. § 1.704(c)(3) applies.  See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335 (June 16, 2020). 1

The Office mailed a notice of allowance on May 17, 2021 which set a shortened statutory period for reply of three months and no response was received.  Accordingly, this application became abandoned on August 17, 2021 at midnight.  Applicant filed a grantable petition to revive this application on November 9, 2021, which was granted via the mailing of a decision on January 14, 2022.  The period beginning on August 18, 2021 and ending on November 9, 2021 totals 84 days: it follows an 84-day reduction is warranted under 37 C.F.R. § 1.704(c)(10).  

The reduction of 154 days has been removed and an 84-day reduction has been entered.

Patentee argues an 83 day reduction is warranted, however the period beginning on August 18, 2021 and ending on November 9, 2021 totals 84 days, not 83 days.

The undersigned contacted Petitioner on September 6, 2022 and left a voicemail at 3:56 PM offering the opportunity to supplement this petition with a request to change this reduction to 84 days and request a Patent Term Adjustment of 171 days, however as of the posting of this decision for mailing on September 8, 2022, no supplement has been received and it does not appear that this call has been returned.  





Overall Patent Term Adjustment Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
255 (138 + 117) + 0 (1227 – 222 – 1097 = negative 92 which corresponds to zero) + 0 – 0 – 84 = 171

Patentee’s Calculation:

255 (138 + 117) + 0 (1227 – 222 – 1097 = negative 92 which corresponds to zero) + 0 – 0 – 83 = 172

Conclusion

Patentee is entitled to Patent Term Adjustment of 171 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of Patent Term Adjustment is calculated as following: 255 + 0 – 0 – 0 - 84 = 171 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 171 days.

Alternatively, if Patentee accepts this redetermination and would prefer the issuance of a certificate of correction sooner than seven months from the mailing of this decision, a petition may be filed requesting a Patent Term Adjustment of 171 days.  No fee is associated with the filing of the petition, however any such submission that is received more than two months from the mail date of this decision would require an extension of time to make timely the submission.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted Patent Term Adjustment calculation
           DRAFT Certificate of Correction

								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	11,258,402 B2
		DATED            :     Feb. 22, 2022				DRAFT
		INVENTOR(S) :     Huang et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 101 days

      Delete the phrase “by 101 days” and insert – by 171 days --	
		





















    
        
            
        
            
        
            
    

    
        1 The notice is viewable here: https://www.govinfo.gov/content/pkg/FR-2020-06-16/pdf/2020-11786.pdf.
        
        2 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.